t c summary opinion united_states tax_court mary elizabeth cumings petitioner v commissioner of internal revenue respondent docket no 11623-05s filed date mary elizabeth cumings pro_se michael w lloyd for respondent marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1all subsequent section references are to the internal_revenue_code unless otherwise indicated this opinion shall not be treated as precedent for any other case this case arises from a request for relief under sec_6015 with respect to petitioner’ sec_2002 taxable_year respondent determined petitioner was not entitled to any relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination the issue for decision is whether respondent’s denial of relief under sec_6015 was an abuse_of_discretion background some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in loveland colorado when her petition in this case was filed 2respondent filed a motion to dismiss this case for lack of jurisdiction in which he contended that the tax_court did not have jurisdiction to review respondent’s denial of relief under sec_6015 in nondeficiency cases however in response to an order to show cause dated date respondent concedes that the tax relief and health care act of publaw_109_432 div c sec_408 c 120_stat_3061 amended sec_6015 to confer jurisdiction on the court over stand-alone requests for equitable relief under sec_6015 effective for tax_liabilities arising or remaining unpaid on or after date and requests that his motion to dismiss for lack of jurisdiction be denied an appropriate order denying the motion will be issued in accordance with respondent’s request during petitioner was married to robert parker mr parker in date petitioner and mr parker separated and in they divorced mr parker was the sole_proprietor of two businesses bob’s drywall and parker custom homes during petitioner was a laborer and a bookkeeper for mr parker’s drywall business during their marriage petitioner and mr parker maintained a joint checking account from which they both paid household bills among other things petitioner made deposits into the account wrote checks for household business and personal purposes reviewed the monthly bank statements and reconciled the checkbook petitioner also opened the household mail after petitioner and mr parker separated in date petitioner’s access to the joint checking account apparently was restricted petitioner and mr parker timely filed a joint federal_income_tax return for their return reflected an unpaid income_tax_liability of dollar_figure the tax_liability resulted from an underpayment of self-employment_tax arising from mr parker’s sole proprietorships 3the original tax_return filed with the internal_revenue_service irs did not contain the signature page petitioner and mr parker subsequently filed a document confirming that they had signed the return petitioner and mr parker’ sec_2002 joint_return was prepared by a tax_return_preparer petitioner compiled the necessary paperwork and gave it to the preparer petitioner faxed the completed tax_return to mr parker for his signature and mailing petitioner reviewed the return and was aware that there was a reported unpaid tax_liability petitioner and mr parker did not discuss payment of the tax_liability at the time they filed their return on date less than month after petitioner and mr parker filed their return petitioner filed form_8857 request for innocent spouse relief and form questionnaire for requesting spouse petitioner requested equitable relief under sec_6015 on or about date tax examiner m wilce ms wilce evaluated petitioner’s request for relief under sec_6015 among other things ms wilce determined that petitioner had filed a joint_return with mr parker had filed a timely claim for relief under sec_6015 had not yet paid the outstanding tax_liability for the year in issue did not prepare a fraudulent return did not receive a fraudulent transfer of assets and did not receive disqualified assets however ms wilce also determined that petitioner had received a portion of the income from which the liability arose and that petitioner was ineligible for relief to the extent of the partial attribution ms wilce did not determine at that time what portion of the underpayment was attributable to petitioner but she did conclude that petitioner was not entitled to relief under sec_6015 on or about date petitioner appealed ms wilce’s denial of relief on or about date appeals officer leslie hackmeister ms hackmeister reviewed petitioner’s appeal in the case memorandum she prepared reflecting her review ms hackmeister stated among other things that the underpayment is attributable to mr parker’s self-employment_income on date respondent issued a notice_of_determination denying petitioner’s request for relief under sec_6015 on date a petition contesting respondent’s determination was filed with this court discussion in general spouses who file a joint federal_income_tax return are jointly and severally liable for the full amount of the tax_liability shown or required to be shown on the return sec_6013 114_tc_276 however a spouse may seek relief from joint_and_several_liability under sec_6015 if certain requirements are met in this case petitioner seeks equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability this court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress sec_7442 114_tc_171 85_tc_527 on date congress amended sec_6015 to provide that this court has jurisdiction over stand-alone sec_6015 cases tax relief and health care act of publaw_109_432 div c sec_408 c 120_stat_3061 respondent 4because petitioner seeks relief from an underpayment_of_tax rather than understatements of tax relief under subsecs b and c of sec_6015 is not available to her sec_6015 and c see also 120_tc_137 sec_408 of the tax relief and health care act of publaw_109_432 div c 120_stat_3062 provides that the amendments made by sec_408 shall apply with respect to liability for taxes arising or remaining unpaid on or after date sec_6015 now provides sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the continued concedes that we have jurisdiction over this case under sec_6015 as amended the commissioner uses guidelines prescribed in revproc_2003_61 2003_2_cb_296 to determine whether a taxpayer qualifies for relief from joint_and_several_liability under sec_6015 we review the commissioner’s determination using an abuse_of_discretion standard see 120_tc_137 butler v commissioner supra pincite under this standard of review we defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir the taxpayer requesting sec_6015 relief bears the burden_of_proof see rule a jonson v commissioner supra pincite continued case of an individual who requests equitable relief under subsection f -- a in general -- the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section emphasis added 7rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date revproc_2003_61 secs and c b pincite a revproc_2003_61 sec dollar_figure before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy the following seven threshold conditions listed in revproc_2003_ sec_4 c b pincite the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return the nonrequesting spouse review of the administrative record particularly ms wilce’s workpaper and ms hackmeister’s case memorandum confirms that petitioner satisfies each of these conditions petitioner and mr parker filed a joint federal_income_tax return for relief is not available to petitioner under sec_6015 or c because relief under those subsections is available only with respect to underreported liabilities petitioner and mr parker did not underreport their tax_liability on their return petitioner requested relief promptly after the return was filed ms wilce concluded that there was no fraudulent transfer of assets or transfer of disqualified assets to petitioner and there is no evidence in the record supporting a different conclusion neither ms wilce nor ms hackmeister claim that petitioner and mr parker filed their return with a fraudulent intent and there is no evidence in the record supporting such an intent finally ms hackmeister determined that the income_tax_liability in question arose from mr parker’s sole_proprietorship income and the administrative record overwhelmingly supports her conclusion we conclude that petitioner has satisfied the conditions in revproc_2003_61 sec_4 b revproc_2003_61 sec dollar_figure in general revproc_2003_61 sec_4 c b pincite provides that equitable relief will ordinarily be granted as to unpaid liabilities if in addition to the seven threshold conditions each of the following elements is satisfied a on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief b on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability c the requesting spouse will suffer economic hardship if the service does not grant relief petitioner and mr parker were separated at the time petitioner filed her request for relief the parties dispute only whether petitioner had knowledge or reason to know that mr parker would not pay the reported tax_liability and whether petitioner would suffer economic hardship if relief were not granted knowledge or reason to know this element is satisfied if the requesting spouse did not know or have reason to know when she signed the return that the taxes would not be paid revproc_2003_61 sec_4 b accordingly petitioner must establish that it was reasonable for her to believe that mr parker would pay the reported liability petitioner was aware of the reported tax_liability when she signed the return petitioner also admitted that at the time she signed the return she did not know whether mr parker would pay the outstanding balance and that no funds were available at that time to pay the liability petitioner was aware that mr parker intended to file a petition in bankruptcy while we are sympathetic to petitioner’s situation with her former husband we cannot find that respondent abused his discretion in determining that petitioner had reason to know at the time she signed the return that the tax_liability would not be paid petitioner has not established that it was reasonable for her to believe mr parker would pay the liability we conclude therefore that respondent did not abuse his discretion in determining that petitioner did not satisfy the knowledge or reason to know element of revproc_2003_61 sec_4 and thus does not qualify for equitable relief under that section of the revenue_procedure c revproc_2003_61 sec dollar_figure where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the commissioner may nonetheless grant relief under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides that where the seven threshold conditions have been satisfied and the requesting spouse does not qualify for relief under revproc_2003_61 sec_4 equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2003_61 sec_4 contains a list of factors that the commissioner will take into account in determining on the facts and circumstances whether to grant full or partial equitable relief under sec_6015 as revproc_2003_61 sec_4 makes clear no single factor is determinative in any particular case all factors are to be considered and weighed appropriately and the listing of factors is not intended to be exclusive revproc_2003_61 sec_4 a c b pincite lists the following factors that the commissioner will weigh in determining whether to grant equitable relief i marital status whether the requesting spouse is separated or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates revproc_2003_61 sec_4 b c b pincite lists the following two positive factors that the commissioner will weigh in favor of granting equitable relief i abuse whether the nonrequesting spouse abused the requesting spouse ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief we consider the factors below marital status petitioner and mr parker separated in date and divorced in both ms wilce and ms hackmeister admitted that this factor weighs in favor of granting relief economic hardship revproc_2003_61 sec_4 c requires respondent to apply the rules in sec_301_6343-1 proced admin regs in making the determination of whether a requesting spouse will suffer economic hardship sec_301_6343-1 proced admin regs provides that economic hardship is present if satisfaction of the tax_liability in whole or in part will render a taxpayer unable to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs lists factors that will be considered in determining a reasonable continued in date petitioner submitted a form to respondent petitioner reported on the form monthly income of dollar_figure and monthly expenses of dollar_figure petitioner’s stated monthly expenses included housing food and utility expenses of dollar_figure transportation_expenses of dollar_figure and other expenses of dollar_figure the administrative record establishes that petitioner was the sole owner of the marital residence and jointly owned a mobile home with mr parker that petitioner had significant credit card debt and that the mortgage company holding the mortgage on the marital residence had begun foreclosure proceedings against the marital residence at the time petitioner filed her request for relief the administrative record also establishes that although petitioner was working two jobs in she could not pay her reasonable basic living_expenses without going further into debt ms wilce determined that petitioner would not suffer economic hardship because the internal_revenue_service irs continued amount for basic living_expenses these factors include the taxpayer’s age employment status and history ability to earn number of dependents extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director 9petitioner’s form is inconsistent with irs documents that show petitioner reported only a total of dollar_figure in wage income and dollar_figure as schedule c profit or loss from business income in computer records showed that petitioner had received a form misc miscellaneous income reporting dollar_figure of income during however the social_security_number on the form 1099-misc did not match petitioner’s social_security_number petitioner learned of ms wilce’s determination incorrectly attributing the income from the form 1099-misc to petitioner on date petitioner faxed to ms hackmeister an affidavit from ryan scallon the issuer of the form 1099-misc stating that the form was issued to c c contracting and not to petitioner or mr parker ms hackmeister erroneously concluded that the social_security_number referenced in the fax matched petitioner’s social_security_number and that the income had not been reported on the return we conclude that petitioner has established that she will suffer economic hardship if she is not granted equitable relief this factor weighs in favor of granting relief knowledge or reason to know for the reasons stated in our analysis of this factor under revproc_2003_61 sec_4 we conclude petitioner has failed to establish that she did not have reason to know when the return was filed that the tax_liability shown as due would not be paid this factor weighs against granting relief nonrequesting spouse’s legal_obligation petitioner and mr parker’s divorce decree was not included in the record and petitioner did not testify to the contents of it regarding the unpaid tax_liability therefore we cannot determine which spouse had the legal_obligation under the decree to pay the outstanding tax_liability this factor is neutral significant benefit both ms wilce and ms hackmeister admitted that petitioner did not significantly benefit from the unpaid liability and the record does not reflect otherwise this factor weighs in favor of granting relief compliance with income_tax laws respondent does not appear to contend that this factor applies and he did not otherwise argue at trial that petitioner did not make a good_faith effort to comply with her federal_income_tax obligations in the years subsequent to moreover both ms wilce and ms hackmeister noted that petitioner met this requirement therefore this factor weighs in favor of granting relief abuse mental or physical health neither of these positive factors applies in this case petitioner was not abused by mr parker and there is no evidence in the administrative record that she suffered poor mental or physical health liability attribution under revproc_2000_15 sec_4 f and a 2000_1_cb_447 the irs considered whether the outstanding liability was attributable to the requesting spouse or the nonrequesting spouse when determining whether equitable relief was appropriate although revproc_2003_61 sec_4 does not list liability attribution as one of the factors for consideration we note that the list in revproc_2003_61 sec_4 is not exclusive the entire outstanding liability is attributable to self- employment_taxes arising from mr parker’s self-employment_income from two sole proprietorships none of the self-employment_income or self-employment taxes arising therefrom is attributable to petitioner this factor weighs in favor of granting relief d conclusion at trial petitioner’s testimony was consistent with her assertions in the form_8857 her responses to information requests from respondent and the statements outlined in the revenue agent’s workpapers respondent has not challenged petitioner’s truthfulness on these matters although we find that petitioner had reason to know that the tax_liability would not likely be paid in light of mr parker’s intent to file a petition in bankruptcy we nevertheless conclude that respondent abused his discretion in determining that petitioner was not entitled to relief under sec_6015 because all of the other factors either weigh in favor of granting relief to petitioner or are neutral to reflect the foregoing an appropriate order and decision will be entered for petitioner
